Citation Nr: 1729419	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

2.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the left knee, prior to November 13, 2015 and higher than 30 percent thereafter. 

3.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee prior to November 13, 2015 and higher than 30 percent thereafter. 

4.  Entitlement to a rating higher than 20 percent for post-operative torn ligament repair of the right ankle with un-united fracture of the medial malleolus.

5.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left ankle prior to November 13, 2015 and higher than 20 percent thereafter. 

6.  Entitlement a total disability rating based on individual unemployability (TDIU), prior to December 3, 2009.

REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to October 1968. 

These matters initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

These issues were previously before the Board in August 2010, March 2012, and July 2014, at which times they were remanded for additional development.  

The Board notes that in the July 2014 Board remand, a claim of service connection for diabetes mellitus was remanded for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case.  The AOJ complied with this directive in April 2015 and the Veteran is not perfect an appeal of this issue with a VA Form 9.  Therefore, it is not presently on appeal before the Board. 

During the pendency of the appeal, in a July 2016 supplemental statement of the case, the disability ratings for the Veteran's bilateral knee disorders and his left ankle disorder were increased to 30 percent and 20 percent, respectively, effective November 13, 2015. Since these increases do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities and a TDIU prior to December 3, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 13, 2015, the Veteran's right knee had range of motion from 0 to 110 degrees.  

2.  From November 13, 2015, the Veteran had range of motion of the right knee from 20 to 60 degrees.

3.  Prior to November 13, 2015, the Veteran's left knee had range of motion from 0 to 100 degrees.  

4.  From November 16, 2015, the Veteran had range of motion of the left knee from 20 to 60 degrees.

5.  Throughout the entire period on appeal, the Veteran had marked limitation of motion of the right ankle with no ankylosis.  

6.  Prior to November 13, 2015, the Veteran had moderate limitation of the left ankle.

7.  From November 13, 2015, the Veteran had marked limitation of the left ankle, with no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disorder prior to November 13, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

2.  The criteria for a rating in excess of 30 percent for a right knee disorder from November 13, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 20 percent for a left knee disorder prior to November 13, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

4.  The criteria for a rating in excess of 30 percent for a left knee disorder from November 13, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

5.  The criteria for a rating in excess of 20 percent for a right ankle disorder during the period on appeal have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5271 (2016).

6.  The criteria for a rating in excess of 10 percent for a left ankle disorder prior to November 13, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5271 (2016).

7.  The criteria for a rating in excess of 20 percent for a left ankle disorder from November 13, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran adequate VA examinations in January 2008 and November 2015.

The agency of original jurisdiction has also complied with the August 2010, March 2012, and July 2014 Board remand directives as to the issues decided herein. 

There is no additional evidence that needs be obtained as to these issues.

Increased rating claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the rating schedule is to also recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59

Knee disorders

The Veteran is contending that his bilateral knee disorders warrant higher ratings than those presently assigned.  Regarding the Veteran's left knee, he was initially granted service connection and assigned a 20 percent rating pursuant to Diagnostic Code 5260 based on limitation of flexion.  The Veteran's right knee was initially rated under Diagnostic Code 5010-5261 for limitation of extension with x-ray evidence of arthritis.  

Diagnostic Code 5260 (limitation of flexion of the leg) provides a 10 percent (compensable) rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating when flexion is limited to 15 degrees.  

Diagnostic Code 5261 (limitation of extension of the leg) provides a 0 percent rating when extension is limited to 5 degrees; a 10 percent (compensable) rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees, a 40 percent rating when extension is limited 30 degrees, and a 50 percent rating, the maximum available, when extension is limited to 45 degrees. 

For VA compensation purposes, normal range of motion for the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

In a January 2008 statement, the Veteran reported being diagnosed with severe osteoarthritis of both knees and that he is in constant pain as a result.  He further stated that the VA issued knee braces for his condition.

The Veteran underwent a VA examination in January 2008.  The Veteran had a diagnosis of osteoarthritis in the right knee and degenerative joint disease in the left knee.  He reported symptoms of pain, weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  The pain is elicited by physical activity, stress, or it comes on its own and is relieved by rest and medication.  

A physical examination showed the Veteran's posture was normal but his gait was abnormal with slow and guarded steps.  He required knee braces secondary to complaints of pain.  He had guarding of movement bilaterally and positive crepitus.  There was no ankylosis.  Range of motion was from 0 to 110 degrees on the right and 0 to 100 degrees on the left.  After repetitive use, the Veteran was additionally limited by pain, fatigue, and lock of endurance with no additional limitation in degrees of range of motion.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing were all within normal limits.  X-ray findings showed early osteoarthritis of both knees.  

In an August 2012 record, the Veteran indicated that although he had not fallen in the prior 12 months, he was concerned about falling due to his knees.  Observation of his walk/mobility was essentially normal.  March 2014 treatment records showed the Veteran had been using knee braces for several years.  In May 2014, the Veteran requested crutches to assist with ambulation up the stairs in his home due to his "weak knees."  

A February 2015 treatment record noted that the Veteran's range of motion in the knee joints was limited due to pain and muscle spasm, but no degree of limitation was provided.  

The Veteran was afforded a VA examination of his knees in November 2015.  The examiner noted a diagnosis of osteoarthritis in both knees.  The Veteran reported extreme pain in both knees, especially while walking or standing.  Range of motion testing of the both knee was from 20 degrees of extension to 60 degrees of flexion, with objective evidence of pain at the ends of the range.  There was localized severe tenderness on palpation and objective evidence of crepitus.  There was no ankylosis.  The Veteran was unable to perform repetitive use testing due to excessive pain after initial testing.  The examiner found the examination to be medically consistent with the Veteran's statements regarding functional loss with repetitive use over time and with the Veteran's statements describing a flare-up.  Muscle strength testing was 4/5 with no atrophy.  Joint stability testing showed no instability.  The examiner also noted no meniscus conditions, patellar dislocation, medial tibial stress syndrome, stress fractures, or other tibial or fibular impairment.  The examiner opined that the Veteran's bilateral knee disorders impair his abilities to perform both physical and sedentary activities of employment as they cause an inability to stand for long, walk far, climb, squat, kneel, or sit for long periods of time without pain.  

After review of the pertinent evidence of record, as noted above, the Board finds the most probative evidence of record shows that during the period on appeal prior to November 13, 2015, his bilateral knee disabilities have been manifested by extension limited, at most, to 0 degrees and extension to 100 or 110 degrees for his left and right knee.  From November 13, 2015, both knees had range of motion from 20 to 60 degrees. As such, ratings in excess of those currently assigned are not warranted at any time during the appeal period.

Other diagnostic codes that can provide compensable ratings relating to the knees are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (subluxation or lateral instability), Diagnostic Code 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 38 C.F.R. § 4.71a. However, separate or increased ratings in accordance with these Diagnostic Codes are not warranted. The examiner found no instability upon testing and the Veteran was not found to have any ankylosis, impairment of the tibia or fibula, or meniscus disorders.  

Ankle disorders

The Veteran's bilateral ankle disorders are assigned evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of the ankle. A 10 percent evaluation contemplates moderate limitation of motion; a maximum 20 percent rating is assigned for marked limitation of motion.

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II. The terms "moderate" and "marked" are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran underwent a VA examination of his ankle in January 2008.  He reported symptoms of pain, weakness, stiffness, swelling, redness, giving way, lack of endurance, and fatigability.  An examination of the ankles showed guarding of movement bilaterally.  There was no deformity noted and the ankles were not in any fixed position, nor was there ankylosis.  Ankle range of motion testing showed dorsiflexion of 0 to 20 degrees and plantar flexion decreased to 35 degrees bilaterally.  The limitation was secondary to pain.  After repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination bilaterally.  There were no additional degrees of limitation with regard to range of motion.  No malunion was noted.  An x-ray of the right ankle showed an old unfused fracture of the distal tip of the medial malleolus and an x-ray of the left ankle was normal.   

The Veteran underwent a VA examination of his ankles in November 2015.  The examiner noted a diagnosis of osteoarthritis of the left ankle and post-operative torn ligament repair of the right ankle with un-unified fracture of the medial malleolus.  The Veteran reported flare-ups, described as "severe pain while walking, standing, and at rest. Extremely weak legs."  The Veteran experiences functional loss as a result of the pain and weakness.  Range of motion testing of both ankles showed dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 5 degrees, with pain and severe tenderness.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function.  Muscle strength testing showed no muscle movement bilaterally, but with no atrophy.  No ankylosis was noted on either side.  The examiner also noted no instability or dislocation.  Functionally, the Veteran's bilateral ankle disorders limit his ability to perform activities that require prolonged standing, walking, kneeling, squatting, or running.  

Regarding the right ankle, the Veteran is in receipt of the highest available rating based on limitation of motion.  As there is no ankylosis found, a rating in excess of the 20 percent assigned is not warranted.  

For the left ankle, prior to November 13, 2015, the Veteran has not demonstrated marked limitation that would correspond to a higher 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5271. The most pronounced range of motion findings, from the January 2008 VA examination, indicates right ankle dorsiflexion to 20 degrees, and plantar flexion to 35 degrees. There was no further diminution on repetitive use due to pain, weakness, instability, or other functional loss. See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  With regard to both measured planes of motion therefore, the Veteran retained full or more than half of full range of motion. Therefore, the Board finds that the Veteran's symptoms are properly reflected in 10 percent evaluation.  From November 13, 2015, the evidence shows marked limitation of motion, in that he was limited to 5 degrees of dorsiflexion and 5 degrees of plantar flexion, but no ankylosis.  Therefore, a higher rating in excess of 20 percent is not warranted.   

The Board has considered other potentially applicable diagnostic codes. See Schafrath, supra. However, the evidence of record indicates that there is no ankyloses of the ankles or subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy, or impairment of the fibula or tibia with ankle disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-74. Accordingly, increased evaluations under alternative diagnostic codes are not warranted.

Additional considerations

The Board has also addressed the provisions of 38 C.F.R. § 4.40 and 4.45 (2016). See DeLuca, supra; Mitchell, supra. The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his bilateral knee and ankle disabilities. However, his loss of function due to pain is contemplated in the currently assigned ratings.   See 38 C.F.R. §§ 4.41, 4.10 (2016).

The Board finds the Veteran to be competent and credible to describe his symptoms as he has personally experienced them.  Additionally, the Board has considered the lay statements submitted by the Veteran's friends and family regarding the severity of his symptoms.  None of the lay evidence has shown symptoms that the Veteran is entitled to ratings in excess of those assigned in accordance with the schedular criteria. Therefore, the Board cannot grant increased ratings for the Veteran's bilateral knee and ankle disabilities based on the lay evidence.

The Board has also considered whether the Veteran's disabilities warrant referral for extra-schedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321 (b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In this case, the Veteran's symptoms are expressly contemplated by or are analogous to the rating schedule. As outlined above, the Veteran has limitation of motion and pain on motion of his knees and ankles. Such symptoms are contemplated by the schedular criteria. The regulations and case law expressly consider each of these symptoms. In other words, the Diagnostic Codes adequately contemplate all of the Veteran's symptoms. Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted. 

As the preponderance of the evidence is against the claims of increased ratings, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107.


ORDER

A rating higher than 20 percent for degenerative joint disease of the left knee, prior to November 13, 2015 and higher than 30 percent thereafter is denied. 

A rating higher than 10 percent for osteoarthritis of the right knee prior to November 13, 2015 and higher than 30 percent thereafter is denied. 

A rating higher than 20 percent for post-operative torn ligament repair of the right ankle with un-united fracture of the medial malleolus is denied.

A rating higher than 10 percent for degenerative joint disease of the left ankle prior to November 13, 2015 and higher than 20 percent thereafter is denied.


REMAND

Remand is necessary to afford the Veteran a VA examination regarding his claim of service connection for a peripheral neuropathy of the lower extremities.  The Veteran contends that exposure to herbicides in service is the cause of his bilateral peripheral neuropathies of the lower extremities.  The Board notes that in an August 2006 treatment record, a VA physician noted that "Agent Orange has been known to result in a variety of neurological abnormalities often years after the exposure. Whether this is the case here or not is of course unknown." 

To date, no specific VA examination has been provided regarding this claim on this matter.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Therefore, remand is necessary to afford the Veteran a VA examination.  

As to the TDIU, effective December 3, 2009, a 100 percent rating for prostate cancer was assigned, and subsequently, as of the increases discussed above a 100 percent rating was assigned with consideration of bilateral factors.  Thus a TDIU need not be considered at that time as special monthly compensation was also assigned.  There is a pending prospective reduction of the prostate cancer rating, but that is not yet effectuated, so a current TDIU is not at issue.

What remains at issue is the period prior to December 3, 2009.  At that time the Veteran did not meet the schedular criteria for a total rating.  Social Security records for that time however, suggest that he was found disabled due to arthritis of multiple joints.  A prior representative has sought referral of the matter to the Director, Compensation Service.  In order to give the Veteran every possible consideration, the Board will request that referral.


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding relevant treatment records and associate them with the claims file. All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his neurological disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed. 

The examiner is asked to respond to the following: 

Provide all diagnoses of neurological disorders of the bilateral lower extremities. 

Determine whether it is at least as likely as not (50 percent or greater possibility), that any diagnosed disorder is related to period of service, including his in-service exposure to herbicide agents.

A complete rationale must be provided for any opinion and conclusion, including a discussion of the facts and medical principles involved. If the examiner cannot respond without resorting to speculation, then an explanation should be provided.

3. Refer the issue of entitlement to a TDIU prior to March 3, 2009 to the Director, Compensation Service for a determination on whether an extraschedular TDIU award is warranted for that time.  All pertinent documents should be included in the claims folder.

4. If the benefits are not granted to appellant's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


